Maldovan v County of Erie (2020 NY Slip Op 06596)





Maldovan v County of Erie


2020 NY Slip Op 06596


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, CURRAN, AND WINSLOW, JJ.


585 CA 19-01339

[*1]WILLIAM D. MALDOVAN, PUBLIC ADMINISTRATOR, AS ADMINISTRATOR OF THE ESTATE OF LAURA CUMMINGS, DECEASED, PLAINTIFF-APPELLANT,
vCOUNTY OF ERIE AND TIMOTHY B. HOWARD, ERIE COUNTY SHERIFF, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


CONNORS LLP, BUFFALO (JOHN T. LOSS OF COUNSEL), FOR PLAINTIFF-APPELLANT.
WALSH, ROBERTS & GRACE, BUFFALO (ROBERT P. GOODWIN OF COUNSEL), AND
 

	Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered April 11, 2019. The order denied the motion of plaintiff for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Maldovan v County of Erie ([appeal No. 1] — AD3d — [Nov. 13, 2020] [4th Dept 2020]).
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court